Citation Nr: 1634786	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  14-17 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for migraines.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for bilateral shin splints.
 
7.  Entitlement to service connection for a bilateral wrist disorder.


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to September 2009.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.
 
The issues of entitlement to service connection for bilateral shin splints, entitlement to service connection for a right ankle disorder, and entitlement to service connection for a bilateral wrist disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At a November 2015 hearing before the Board, the Veteran expressed his desire to withdraw the issue of entitlement to service connection for a back disorder.

2.  At a November 2015 hearing before the Board, the Veteran expressed his desire to withdraw the issue of entitlement to service connection for migraines.

3.  The Veteran's current diagnosis of GERD is related to a period of service.
4.  The Veteran's current diagnosis of sleep apnea is related to a period of service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of the issue of entitlement to service connection for a back disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the issue of the issue of entitlement to service connection for migraines by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

All issues finally decided by this Board decision are either favorable grants of service connection or a voluntary withdrawal of the claim by the Veteran.  The grants of service connection are considered full grants of prayers of relief, and the withdrawals were at the Veteran's behest.  Therefore, any failure by VA to notify or assist the Veteran is deemed harmless error.

Back and Migraines

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the issues of entitlement to service connection for a back disorder and migraines and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding those issues.  

Accordingly, the Board does not have jurisdiction to review them, and the issues of entitlement to service connection for a back disorder and migraines are dismissed.


Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

GERD

A VA examiner diagnosed the Veteran with GERD in October 2009; approximately one month after separation from service.  The Veteran testified at a November 2015 hearing before the Board that he had been manifesting heart burn and acid reflux in-service that he treated with over-the-counter medication.  The Board finds the Veteran's report credible.  Accordingly, the Board finds that the weight of the evidence indicates that the criteria for service connection have been met, and the Veteran is entitled to service connection for GERD.

Sleep Apnea

The Veteran was diagnosed with sleep apnea after undergoing a sleep study at a VA facility in November 2009; approximately two months after separating from service.  In August 2010, a VA examiner opined that if the Veteran's service treatment records memorialize him having problems maintaining sleep, it is at least as likely as not that his current diagnosis of sleep apnea is related to a period of service.  A review of the Veteran's treatment records reveals that he sought treatment in June 2009 for being unable to sleep.  Accordingly, the Board finds that the weight of the evidence indicates that the criteria for service connection have been met, and the Veteran is entitled to service connection for sleep apnea.


ORDER

The issue of entitlement to service connection for a back disorder is dismissed.

The issue of entitlement to service connection for migraines is dismissed.

Service connection for GERD is granted.

Service connection for sleep apnea is granted.


REMAND

The Veteran testified at a personal hearing before the Board in November 2015 that he had previously sought treatment from VA.  A review of the record indicates that the Veteran's VA treatment records have not been associated with the claims file.  Therefore, this matter must be remanded in order to associate his treatment records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Determine whether or not there are any additional VA treatment records outstanding from the Veteran's claims file.  To the extent that there are, associate them with the claims file.  If there are not outstanding VA treatment records, then this determination should be memorialized in the claims file.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


